 In the Matter Of COMMERCIAL SOLVENTS CORPORATIONandAMERICANFEDERATION OF LABORCase No. R-2871.-Decided September 19, 1941Jurisdiction:warehousing industry.Investigation and Certification of Representatives:existence of question : re-fusal of Company to accord union recognition ; election necessary.Unit Appropriatefor CollectiveBargaining:all employees at the Company'sNewark warehouse, excluding, supervisory and clerical employees ; clericalemployees excluded over Company's objection since work is dissimilar fromremaining employees; watchman included since work is not so dissimilar.Wickes, Riddell, Bloomer ctr Jacobi,byMr. Hiland Hallof NewYork City, for the Company.Mr. Samuel R. Isard,of Newark, N. J., for the Union.Mr. Marvin C. Wahlof counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn June 13, 1941, American Federation of Labor, herein calledthe Union, filed with the Regional Director for the Second Region(New York City) a petition alleging that a question affecting com-merce had arisen concerning the representation of employees ofCommercial Solvents Corporation, Newark, New Jersey, herein calledthe Company, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On July 28,1941, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series2, as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.On August 1, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company andthe Union.Pursuant to notice, a hearing was held on August 12,35 N L. R. B., No. 123.554 COMMERCIAL SOLVENTS CORPORATION5551941, at New York City, before Louis Newman, the Trial Examinerduly designated by the Chief Trial Examiner.The Company wasrepresented by counsel and the Union by its representative; bothparties participated in the hearing.Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.During the courseof the hearing the. Trial Examiner made various rulings on motionsand on objections to the admission of evidence.The Board hasreviewed the rulings of the Trial Examiner and finds that no preju-dicial errors were committed.The rulings are hereby affirmed.OnAugust 26, 1941, the Company filed a brief which the Board hasconsidered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THEBUSINESS OF THE COMPANYCommercial Solvents Corporation, a Maryland corporation, is en-gaged in the manufacture, sale, and distribution of chemical products.The Company maintains its principal office in New York City, andoperates factories in California, Illinois, Indiana, and Louisiana.Italso maintains and operates a warehouse at Newark, New Jersey, withwhich this proceeding is concerned, where butanol, butyl acetate, ethylacetate, acetone, methanol, pure and denatured alcohol, and other chem-ical products are received, stored, and distributed.In addition, smallquantities of alcohol are denatured at this warehouse.During the6 months preceding the hearing, practically all the chemical productsreceived by the Company at its Newark warehouse were shipped frompoints outside the State of New Jersey.The goods thus received werevalued at more than $600,000.During the same period, approximately65 per cent of the chemical products, valued at more than $375,000,were distributed from the warehouse to places outside the State ofNew Jersey.The Company concedes that it is engaged in commercewithin the meaning of the Act.IT.THE ORGANIZATION INVOLVEDAmerican Federation of Labor is a labor organization admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company states that a question concerning representation hasarisen by reason of the Company's refusal to recognize the Union asthe collective bargaining representative for its employees at theNewark warehouse. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARD4There was introduced in evidence a statement of the Regional Direc-tor from which it appears that the Union has substantial representa-tion among the employees of the Company in the unit hereinafterfound to be appropriate.,We find that a question has arisen concerning the representation ofthe Company's employees.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Union contends that all the Company's employees at its Newarkwarehouse; except supervisory and clerical employees, constitute anappropriate unit.The Company agrees to the exclusion of the super-visory employees, but claims that the clerical employees should beincluded in the appropriate unit .2At the date of the hearing, the Company employed 11 persons at itsNewark warehouse, which it classified as follows : three "warehouse-men," three "laborers," two "watchmen," two "steno-clerks," and one"clerk."The so-called warehousemen and laborers do substantiallysimilar work, receiving and loading merchandise, storing, removingfrom storage, and loading for delivery.Warehousemen have the ad-ditional duties of keeping inventories of drums and records of the tax-paid alcohol, and signing bills of lading.These records are turnedover to the clerical staff by the warehousemen.The watchmen per-form duties usual to that type of employment, except that occasionallythey ascertain that shipments which are called for after regular ware-house hours are delivered to the truckmen for whom they are intended.The clerical employees 3 devote all of their time to performing officeThe statement shows that the Union submitted to the Regional Director seven mem-bership application cards dated between May 7 and May 12,1941, bearing signatures whichappeared to be genuine.Five of the persons who signed the cards were employed by theCompany on June 27,1941, and were employed within the alleged appropriate unitAt thedate of the hearing, the Company employed eight persons within the claimed unit.2 At thehearing the Company's counsel argued that if the Board should exclude clericalemployees as requested by the Union, the watchmen should also be excluded.This con-tention is restated in the Company's brief—wherein it is also argued that inasmuch as only11 persons,excluding the supervisory employee, are employed at the warehouse, all theseemployees should be included in a single bargaining unit3It appears that the steno-clerks are women, and the clerk is a man. COMMERCIAL SOLVENTS CORPORATION ,557,vork.They do not go into the warehouse, nor do they undertake anyof the duties performed by the warehousemen, laborers, or watchmen.The work of the clerical employees is sufficiently dissimilar fromthat of the remaining employees to justify their exclusion from theappropriate unit.The work of the watchmen is not so dissimilar, andunder the circumstances herein presented, the watchmen will be in-cluded.We find, accordingly, that all employees of the Companyat its Newark warehouse, excluding supervisory and clerical employees,constitute a unit appropriate for the purposes- of collective bargainingand that said unit will insure to employees of the Company the fullbenefit of their right to self-organization and to collective bargainingand otherwise effectuate the policies of the Act.W. THE DETERMINATION OF REPRESENTATIVESWe find that the question whichhas arisenconcerning the repre-sentation of employees of the Company can best be resolved by anelection by secret ballot.While theparties agreethat in the eventof an election eligibility to vote be determined by Company's ExhibitNo. 1, which bears the names of the persons employed at the Newarkwarehouse at the date of the hearing, wefind no compelling reasonto depart from our usual practice.Accordingly, we shall direct thatthose eligible to vote in the election shall be the employees within theappropriate unit who were employed by the Company during the pay-roll period immediately preceding the date of the Direction of Election,subject to such limitations and additionsas are setforth in theDirection.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Commercial Solvents Corporation, Newark,New Jersey, within the meaning of Section 9 ((,,) and Section 2 (6)and (7) of the National Labor Relations Act.2.All employees of the Company at its Newark warehouse, exclud-ing supervisory and clerical employees, constitute a unit appropriatefor the purposes of collective bargaining, within the meaning ofSection 9 (b)' of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of National Labor Relations Act, 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDand pursuant to Article III, Section 8, of the National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is hereby ,DIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Commercial Solvents Corporation, Newark, New Jersey, an elec-tion by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the SecondRegion, acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Section 9, of said Rules and Regula-tions, among all employees of the Company at its Newark warehousewho were employed by the Company during the pay-roll period imme-diately preceding the date of this Direction of Election, includingemployees who,did not work during such pay-roll period because theywere ill or on vacation, or in the active military service or trainingof the United States, or temporarily laid off, but excluding supervisoryand clerical employees and employees who have since quit or beendischarged for cause, to determine whether or not they desire to berepresented by American Federation of Labor for the purposes ofcollective bargaining.